Citation Nr: 0524296	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to a compensable rating for the residuals of 
bladder cancer from February 1, 2001, to January 24, 2003, 
and to a rating in excess of 20 percent thereafter.

2.	Entitlement to a initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to August 
1962, and from May 1968 to February 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
bladder cancer.  The RO initially assigned a 30 percent 
evaluation for PTSD and following a temporary 100 percent 
rating, a noncompensable evaluation for bladder cancer was 
assigned.  The rating for PTSD was increased to 50 percent, 
effective the original date of the award of service 
connection.  The evaluation for bladder cancer was increased 
to 20 percent, effective January 24, 2002.  The veteran has 
continued his appeal of each rating.  

The veteran testified at a hearing at the RO before the 
undersigned acting Veterans Law Judge in April 2004.  

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	An examination for VA in May 2002, the initial evaluation 
following cessation of therapy for bladder cancer, is not 
sufficient for rating purposes.  

2.	In May 2003, residuals of bladder cancer were primarily 
manifested by increased urinary frequency, six to eight times 
per day, with pain, and intermittent blood in the urine.  


CONCLUSION OF LAW

From February 1, 2001, the criteria for a rating of 30 
percent for the residuals bladder cancer were met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes 7528 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The RO satisfied its duty to notify by means of February and 
October 2001 letters to the veteran that were issued prior to 
the appealed RO decision that established service connection 
for the residuals of bladder cancer.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and the RO's respective duties for obtaining 
evidence.  The veteran was also essentially asked to submit 
evidence and information in his possession to the AOJ.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  Sufficient 
VCAA notice was sent prior to the rating decision that 
granted the original claim of service connection, and because 
as this is an appeal of an initial grant of benefits, no 
additional notification is required.  See VAOPGCPREC 8-2003.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
appeal and had the opportunity for a hearing on appeal.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for the residuals of bladder cancer was 
granted by the RO by rating decision dated in August 2002.  
The veteran was assigned a 100 percent rating form August 
2000, the effective date of the award, to February 2001, when 
the rating was reduced to a noncompensable evaluation.  The 
veteran appealed the evaluation of zero percent that was 
assigned.  The rating was increased to 20 percent, effective 
January 24, 2002.  The propriety of each of these ratings is 
currently at issue before the Board.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

VA treatment records show that the veteran was surgically 
treated for bladder cancer at a VA facility in May 2000.  
Follow-up treatment records show that the veteran completed 
post-surgical therapy on July 21, 2000.  The veteran's claim 
for service connection for bladder cancer was received on 
August 14, 2000.  

An examination was conducted by VA in May 2002.  At that 
time, it was noted that the veteran was diagnosed with 
bladder cancer in 1999 for which he underwent surgery.  He 
had not had chemotherapy for the bladder cancer.  Complaints 
related to urinary frequency, voiding dysfunction or renal 
dysfunction were not noted by the examiner.  Blood pressure 
was reported to be 130/80.  Laboratory testing, including a 
complete blood count (CBC), urinalysis (UA), and 
comprehensive metabolic panel (CMP) were reported to be 
within normal limits.  The prostate was enlarged.  The 
pertinent diagnosis was bladder cancer.  

A September 2002 statement was received from the veteran's 
private physician.  It was noted that the veteran had had a 
diagnosis of bladder cancer and continued to have blood cells 
in his urine.  A cystoscopy was recommended.  

An examination was conducted for VA in May 2003.  At that 
time, the veteran stated that he had developed bladder cancer 
in 1999, with symptoms of increased urinary frequency and 
pain.  He underwent a transurethral biopsy of the bladder in 
December 1999 and a transurethral resection in May 2000.  He 
reportedly had a course of chemotherapy in the autumn of 
2000.  The cancer was currently in remission.  He was 
evaluated on a yearly basis.  He stated that he urinated six 
to eight times per day, with two hours between voiding.  He 
woke up twice per night to urinate.  He admitted to pain on 
ruination and has some post-void dripping.  He did not use a 
pad or diaper.  He did not use a catheter or other drainage 
procedure.  He had not been on dialysis and was not impotent.  
Blood pressure readings were 130/85, 135/85, and 130/85.  
Laboratory testing included a CBC and CMP that were within 
normal limits.  The diagnosis was of bladder cancer, 
currently in remission, with residuals of increased urgency 
and frequency of urination, pain on urination, post-void 
dribbling and occasional hematuria (blood in the urine).  

Finally, during the April 2004 hearing, the veteran testified 
that the residuals of his bladder cancer included blood in 
the urine, frequent urination, and some leakage.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A malignant neoplasm of the genitourinary system will be 
rated as 100 percent following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure, with the 100 percent rating continuing until a 
mandatory VA examination at the expiration of six months.  If 
there has been no local reoccurrence or metastasis, the 
rating will be on the basis of voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Code 7528.  

Renal dysfunction with albumin and casts with a history of 
acute nephritis, or hypertension that is noncompensable under 
diagnostic code 7101, will be rated as noncompensable; with 
albumin constant or recurring, with hyaline and granular 
casts or red blood cells, or with transient or slight edema 
or hypertension at least 10 percent under diagnostic code 
7101, a 30 percent evaluation is warranted; and with constant 
albuminuria with some edema, a definite decrease in kidney 
function, or hypertension with diastolic pressure 
predominantly 120 or more, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.115a.  

Voiding dysfunction will be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  

For continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, a 20 percent rating is warranted.  
Where the wearing of absorbent materials that must be changed 
2 to 4 times per day, a 40 percent rating is warranted.  Were 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than 4 times per day is required, a 
60 percent rating is warranted.  Id.

For urinary frequency with a daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night, a 
20 percent rating is warranted.  With a daytime voiding 
interval of less than one hour, or awakening to void 5 or 
more times per night, a 40 percent rating is warranted.  Id.  

For obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization, a 30 percent 
rating is warranted.  Id.  

For urinary tract infection, with recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management, a 30 percent rating is 
warranted.  Id.

The veteran is shown to have ceased therapy for his bladder 
cancer on July 21, 2000.  He is not shown to have had a 
recurrence of his cancer following his last surgery in May 
2000.  Under the schedular criteria, a 100 percent rating is 
awarded for six months after which he is to be re-evaluated 
for residual disability.  In May 2002, he was afforded an 
examination for VA, but, while this evaluation did include 
laboratory testing that would arguably preclude a 30 percent 
evaluation under the criteria for kidney dysfunction (a 
urinalysis was normal), it did not include any discussion of 
the residual disabilities relating to voiding dysfunction.  
It was, therefore, inadequate for rating purposes.  

The veteran's private physician indicated that the veteran 
had red blood cells in his urine on laboratory testing, and 
occasional hematuria was noted on the evaluation afforded the 
veteran in May 2003.  In addition, the veteran indicated 
during the hearing that blood in his urine continued to be a 
residual of the bladder cancer, and this statement is 
credible given the documented medical findings.  Therefore, 
while the veteran's documented urinary frequency supports an 
evaluation of 20 percent from the date of the February 2001 
reduction, the Board, in resolving all doubt in favor of the 
veteran, finds that a 30 percent evaluation due to the extent 
of renal dysfunction (i.e. blood in the urine) is warranted 
from this date.  See 38 C.F.R. § 4.115a.   

The veteran has not, however, met the criteria for an 
evaluation in excess of 30 percent at any time during this 
period as the evidence does not show that the residuals of 
the veteran's bladder cancer include constant albuminuria 
with some edema, a definite decrease in kidney function, or 
hypertension with diastolic pressure predominantly 120 or 
more, daytime voiding interval of less than one hour, or 
awakening to void 5 or more times per night, or the wearing 
of absorbent materials.  To the extent indicated, the appeal 
is allowed.  


ORDER

A rating of 30 percent for bladder cancer, from February 2001 
is allowed subject to the controlling regulations governing 
the payment of monetary benefits.   


REMAND

Regarding the veteran's claim for an increased rating for 
PTSD, it is noted that during his testimony at a hearing 
before the Board in April 2004, the veteran indicate that he 
had been attending therapy sessions at the Oklahoma City Vet 
Center on a monthly basis during 2003 and 2004.  These 
records have not been associated with the claims file and 
should be obtained prior to review.  It is further noted that 
the veteran has not been afforded a VA psychiatric evaluation 
since May 2002.  

In view of the above, the claim is remanded for the 
following:

1.  The AMC should take appropriate 
measures to obtain copies of all 
outpatient treatment records of therapy 
that the veteran has received at the 
Oklahoma City Vet Center.  

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  The claims files should be 
made available to the examiner for review 
in connection with the examination.  If 
possible, a Global Assessment of 
Functioning (GAF) score attributable 
solely to the PTSD should be assigned.  
The examiner is then requested to offer 
an opinion as to whether and to what 
degree the veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  All opinions should 
be supported by a written rationale, and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  Thereafter, the RO should readjudicate 
the claim for an increased initial evaluation 
for PTSD.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


